Citation Nr: 1425353	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-27 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left hand disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1975 to November 1978, June 1982 to June 1986, January 1991 to June 1991, and December 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left hand arthritis.  The Veteran timely appealed that decision.  The Board has recharacterized that issue into a more generalized claim for a left hand disorder on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record demonstrates that in a June 2004 treatment record with Dr. W.L., the Veteran reported pain primarily in his left index finger.  Dr. W.L. noted in that treatment record that x-rays of the left index finger noted "very early osteophytes both radial and ulnar.  His left long finger PIP joint is on the same film and also suggests some early marginal osteophytes."  Eventually, degenerative changes of the left hand are shown in December 2006 x-rays.  No VA examination has been afforded to the Veteran with regards to this claim.  

The Veteran's Forms DD-214 indicate that his military occupational specialty (MOS) throughout his several periods of active service was as an aircraft maintenance specialist.  

On appeal, the Veteran has averred that his left hand disability is related to the repetitive motion of his left hand during military service, particularly doing maintenance work.  In the representative's May 2014 informal hearing presentation, it is also argued that a remand is necessary in order to obtain a VA examination discussing whether the arthritic evidence in 2004-while outside the one-year presumptive period-is demonstrable of a left hand disability being related to military service on the basis of proximity to service.  

The Board agrees that the low threshold for a VA examination has been met in this case and therefore a remand is necessary.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his left hand disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any left hand disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any left hand disorders found, to include any arthritic conditions thereof.

The examiner should then opine whether any left hand disability found, to include degenerative changes of the left hand, more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include repetitive motion as an aircraft maintenance specialist.  

The examiner should additionally address the June 2004 evidence from Dr. W.L. which noted early x-ray evidence of osteophytes in the left index and long fingers.  The examiner should opine whether that evidence is indicative that arthritis was first manifested during military service or was manifested to a compensable degree within the one-year presumptive period following discharge from the December 1991-October 2002 period of service.

The Veteran's lay statements regarding continuity of symptomatology both during and since discharge from service should be discussed, particularly in light of the Veteran's June 2004 x-ray evidence.  The examiner should also address any other relevant evidence in the claims file, as appropriate.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a left hand disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



